UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1805



CALVIN EARL BROWN,

                                            Plaintiff - Appellant,

          versus


EQUAL   EMPLOYMENT  OPPORTUNITY    COMMISSION,
(P & D Lodging, Inc.),

                                             Defendant - Appellee.



                            No. 06-1815



CALVIN EARL BROWN,

                                            Plaintiff - Appellant,

          versus


EQUAL EMPLOYMENT OPPORTUNITY COMMISSION, Pitt
Co. Schools,

                                             Defendant - Appellee.



                            No. 06-1816



CALVIN EARL BROWN,

                                            Plaintiff - Appellant,
          versus


EQUAL EMPLOYMENT OPPORTUNITY COMMISSION, Sam’s
Club, Inc.,

                                              Defendant - Appellee.



Appeals from the United States District Court for the Eastern
District of North Carolina, at Greenville.   Malcolm J. Howard,
Senior District Judge.      (4:05-cv-00074-H; 4:05-cv-00075-H;
4:05-cv-00148-H)


Submitted: October 17, 2006               Decided: October 19, 2006


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Calvin Earl Brown, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

              Calvin E. Brown appeals from three separate actions

alleging employment discrimination, which have been consolidated on

appeal.    In each case, the district court adopted the magistrate

judge’s report and recommendation to dismiss as frivolous the

action, under 28 U.S.C.A. §§ 1915(e)(2), 1915(A) (West Supp. 2006),

and   noted     that   despite    clear       notice,   Brown    failed     to   file

objections to the magistrate judge’s recommendation.                      Thus Brown

has waived his right to appeal these orders.                    Wells v. Shriners

Hosp.,    109   F.3d   198,   201      (4th   Cir.   1997);     United    States    v.

Schronce, 727 F.2d 91, 94 (4th Cir. 1984).               We find no reversible

error in the district court’s orders in each case denying Brown’s

motion    to    reconsider       and    his    motion    to     appoint     counsel.

Accordingly, we affirm the orders of the district court.                           See

Brown v. Equal Employment Opportunity Comm’n, No. 4:05-cv-74-H

(E.D.N.C. June 20, 2006 & July 7, 2006); Brown v. Equal Employment

Opportunity Comm’n, No. 4:05-cv-75-H (E.D.N.C. June 20, 2006 &

July 7, 2006); Brown v. Equal Employment Opportunity Comm’n, No.

4:05-cv-148-H (E.D.N.C. June 20, 2006 & July 7, 2006). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                            AFFIRMED